 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RALPH GONZALES,                                   No. 1:19-cv-01744-DAD-SKO
12                      Petitioner,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   C. KOENIG,                                        PETITION FOR WRIT OF HABEAS
                                                       CORPUS FOR LACK OF JURISDICTION
15                      Respondent.
                                                       (Doc. No. 6)
16

17

18          Petitioner Ralph Gonzales is a state prisoner proceeding pro se and in forma pauperis with

19   a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 20, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending that the pending petition (Doc. No. 1) be dismissed for lack of

23   jurisdiction. (Doc. No. 6.) Specifically, the findings and recommendations concluded that the

24   pending petition is a second or successive petition and that petitioner has not first obtained leave

25   from the Ninth Circuit Court of Appeals to proceed with such a petition as is required. (Id. at 2.)

26          The findings and recommendations were served by mail on petitioner at his address of

27   record on December 20, 2019 and contained notice that any objections thereto were to be filed

28   within twenty-one (21) days after service. (Id. at 3.) No objections to the pending findings and
                                                       1
 1   recommendations have been filed with the court, and the time for doing so has expired.

 2           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   court finds the findings and recommendations to be supported by the record and proper analysis.

 5           Having determined that petitioner is not entitled to habeas relief, the court now turns to

 6   whether a certificate of appealability should issue. “[A] state prisoner seeking a writ of habeas

 7   corpus has no absolute entitlement to appeal a district court’s denial of his petition,” and an

 8   appeal is allowed only in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

 9   (2003); see 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only with a

10   certificate of appealability).

11           Where, as here, “the court denies habeas relief on procedural grounds without reaching the

12   prisoner’s underlying constitutional claims,” the court should issue a certificate of appealability

13   “if jurists of reason would find it debatable whether the petition states a valid claim of the denial

14   of a constitutional right, and that jurists of reason would find it debatable whether the district

15   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). But

16   “[w]here a plain procedural bar is present . . . a reasonable jurist [cannot] conclude either that the

17   district court erred in dismissing the petition or that the petitioner should be allowed to proceed

18   further.” Id. Because the petitioner’s pending application is clearly barred on jurisdictional

19   grounds, the court declines to issue a certificate of appealability.

20           Accordingly,
21           1.      The findings and recommendations issued on December 20, 2019 (Doc. No. 6) are

22                   adopted in full;

23           2.      This petition for writ of habeas corpus (Doc. No. 1) is dismissed for lack of

24                   jurisdiction because it is an unauthorized second or successive petition;

25   /////

26   /////
27   /////

28   /////
                                                        2
 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of the Court is directed to enter judgment and close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   March 13, 2020
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
